DETAILED ACTION
This action is in reply to the Amendment filed on 10/28/2020.
Claims 1, 2, 8-11, 13, and 15-21 are currently pending.

Non-Responsive Amendment – Bona Fide Attempt
The amendment filed on 10/28/2020 canceling all subject matter drawn to the elected invention and presenting only subject matter drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because originally presented claims 1-3 and 8-14 (invention I) were drawn to receiving webpages served to a web browser to allow a user to enter a search term for submission to a search engine; selecting and placing items sold by each of a plurality of merchant e-commerce websites into a virtual shopping cart, wherein for each merchant e-commerce website the metadata associated with the merchant e-commerce website is discoverable by the search engine and is limited to identifiers for goods and services offered for sale at the merchant e-commerce website; comparing, with the search engine, the search term to the metadata associated with the merchant e-commerce website; and when the search term matches the metadata associated with the merchant e-commerce website: retrieving and serving to the web browser one or more webpages of the merchant e-commerce website; and serving a check out function webpage to purchase all of the contents of the virtual shopping cart in a single transaction from a plurality of the merchant e-commerce websites so to make the virtual address of the single purchase transaction agnostic as to any web address within said plurality of merchant e-commerce websites, whereas newly amended/added claims 1, 2, 8-11, 13, and 15-21 (invention II) are drawn to serving for delivery to a web browser corresponding to an e-commerce customer, for each of a plurality of received search terms, a virtual shopping cart and a webpage of a merchant e-commerce website, wherein the serving is performed such that the merchant e-commerce website served to the web browser logically corresponds to a merchant domain name that is limited to one of a plurality of different merchant domain names respectively and logically corresponding to other said merchant e-commerce websites that are logically associated, and in network communication, with an umbrella domain site; retrieving, from the umbrella domain site, information pertaining to: the e-commerce customer; contents of the virtual shopping cart that includes a plurality of different items each sold by a different said merchant e-commerce website; and payment information pertaining to a payment received by only one said merchant domain name for an entirety of the contents of the virtual shopping cart 

Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operations, functions and effects. While both inventions relate to serving a web browser to a user and allowing the user to interact with a virtual shopping cart, invention I functions primarily to receive webpages served to a web browser to allow a user to enter a search term for submission to a search engine; select and place items sold by each of a plurality of merchant e-commerce websites into a virtual shopping cart, wherein for each merchant e-commerce website the metadata associated with the merchant e-commerce website is discoverable by the search engine and is limited to identifiers for goods and services offered for sale at the merchant e-commerce website; compare, with the search engine, the search term to the metadata associated with the merchant e-commerce website; and when the search term matches the metadata associated with the merchant e-commerce website: retrieve and serve to the web browser one or more webpages of the merchant e-commerce website; and serve a check out function webpage to purchase all of the contents of the virtual shopping cart in a single transaction from a plurality of the merchant e-commerce websites so to make the virtual address of the single purchase transaction agnostic as to any web address within said plurality of merchant e-commerce websites, whereas invention II functions primarily to serve for delivery to a web browser corresponding to an e-commerce customer, for each of a plurality of received search terms, a virtual shopping cart and a webpage of a merchant e-commerce website, wherein the serving is performed such that the merchant e-commerce website served to the web browser logically corresponds to a merchant domain name that is limited to one of a plurality of different merchant domain names respectively and logically corresponding to other said merchant e-commerce websites that are logically associated, and in network communication, with an umbrella domain site; retrieve, from the umbrella domain site, 

Conclusion
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTNEY N MILLER whose telephone number is (571)272-8555.  The examiner can normally be reached on 9AM-6PM Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684